Citation Nr: 1616433	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-33 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling from October 30, 2009 and 20 percent disabling from February 22, 2012.   

2.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling from October 30, 2009 and 20 percent disabling from February 22, 2012.   

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States 



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to May 1962 and from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which awarded service connection for diabetes, peripheral neuropathy of the lower extremities, carotid artery disease and gastroparesis, and denied service for hypertension.  He perfected an appeal as to the denial of service connection for hypertension and the ratings assigned to diabetes, peripheral neuropathy of the lower extremities, carotid artery disease and gastroparesis.  See December 2010 VA Form 9; see also Evans v. Shinseki, 24 Vet. App. 292, 298 (2011) (holding that "if a claimant uses a VA Form 9 and checks box 9A . . . then all issues listed on the [Statement of the Case] are on appeal to the Board and it has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5)."  However, following the September 2012 Supplemental Statement of the Case, the Veteran submitted a second VA Form 9 in which he limited the issues on appeal to those listed on the title page.  See September 2012 VA Form 9; see also 38 C.F.R. § 20.204.  

In November 1974, the Veteran properly appointed Veterans of Foreign Wars of the United States as his representative.  In October 2009, he submitted a VA Form 21-22 in which he attempted to appoint American Legion as his representative.  However, this VA Form 21-22 was not signed by the Veteran, and therefore is not a properly executed power of attorney and does not serve to revoke the Veteran's existing power of attorney.  38 C.F.R. § 14.631(a)(1), (f)(1).  Thus, Veterans of Foreign Wars of the United States remains the Veteran's representative of record.  Should the Veteran wish to appoint a different Veterans Service Organization for any future claims with VA, he is advised to properly complete a new VA Form 21-22.


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a March 2016 statement, the Veteran stated that he wished to withdraw his appeal before the Board.  Since the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity is dismissed.  

Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity is dismissed.  

Entitlement to a higher initial rating for diabetes mellitus, type II is dismissed. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


